STOCKSLAGER, J.,
Dissenting. — I cannot concur with my associates in this ease. The facts are stated in the opinion by Justice Sullivan, concurred in by Chief Justice Quarles; *556hence unnecessary here only as may become necessary to refer to them in expressing my views and giving my reasons for dissenting. As is shown by the opinion, this is the second time this case has been to this court on the question of the sufficiency of the evidence to support the verdict and judgment of the trial court, no errors of law being assigned or presented to this court. The record does not disclose that the appellant ever made an application for a change of the place of trial from Fremont county, alleging bias and prejudice of the people of that county, or the presiding judge of that district, against him. This being true, the presumption is that appellant has had two fair and impartial trials by his countrymen, residents of the county wherein he resided, and was engaged in business at St, Anthony, the county seat of said county. At each of said trials a verdict of guilty of grand larceny was returned against him, and he was sentenced to servitude in the state penitentiary by the presiding judge of said district. It is a well-settled rule, frequently announced by this court, that, where there is a conflict of evidence on material issues involved in the trial, the verdict of the jury and the judgment of the lower court will not be disturbed on appeal to this court. This rule not only prevails in this jurisdiction, but is almost, if not quite, universal. In each of the trials of this case in the lower court, the juries that returned verdicts of guilty against the appellant had the opportunity of looking the witness in the face while testifying, observing their manner and conduct, and determining the truth or falsity of their evidence. The court evidently instructed them that they must give the defendant the benefit of every doubt, and only return a verdict of guilty when they were satisfied of guilt beyond all reasonable doubt. The judge who presides over that district, and who had the same opportunities to observe the testimony upon which these convictions were had, refused to set the verdicts aside. The presumption is that he, being a sworn officer of the state, performs his duty as he sees it, and I think we should be very careful in disturbing his judgment, especially where it is shown by the record that the appellant had two opportunities to establish his innocence, and failed in both. In this court we *557have simply the printed record to guide us, no opportunity to see the witnesses, and observe their manner and conduct, and thereby determine their character, as well as the truth or falsity of their testimony.
Now, as to the facts as disclosed by the record in this case. On the twenty-seventh day of June, 1897, appellant was arrested upon the charge of grand larceny, and after preliminary examination, on the nineteenth day of February, 1900, J. E. Cochran, the county attorney of Fremont county, filed an information against him, charging him with the larceny of a cow in said county. A trial was had, conviction followed, and, on appeal to this court, the judgment of the trial court was reversed, and the case remanded for further proceedings. In December, 1900, another trial was had, conviction followed, and this appeal. Appellant testifies that he drove the cow in dispute into his pasture, thereby placing himself in a position where he must explain such possession to the satisfaction of the jury. He tells the same story that has been heard in every trial court in this state, and in fact all states where trials of this character are had, in every case where the possession of stolen animals is traced to the possession of the party accused. The purchase is always from a stranger. It must necessarily be from a stranger,' as he cannot be brought face to face with the accused to contradict him. Where is the necessity to look further into the evidence? His explanation was unsatisfactory to the jury and the judge who tried the case in the first trial, and the same is true of the second trial. What is the difference whether the jury believed Mrs. Trafton or .not? It is evident from their verdict that they did not believe that the possession of the cow by the appellant was honestly acquired, and his explanation of such possession was unsatisfactory to them. They must have believed Mrs. Trafton told the truth, even though her reputation for truth and veracity was shown to be bad by five witnesses. The most depraved person (and we do not wish to be understood as saying she is) may tell the truth, and the jury may or may not have believed her. That was their special province, and no one’ can control it. It is for the express purpose of passing upon such testimony that the jury sys-*558tern prevails all over the civilized world, and their verdicts should carry great weight with the courts.
It cannot be said that there was any malice or ill-will toward the defendant by the jury, as it recommended him to the mercy of the court. This may also be said of the court that pronounced the sentence, and before whom the case was tried. The sentence is for three years, and might, under the law, have been fourteen years. I do not think this ease should be reversed on the ground of insufficiency of the evidence to warrant the'verdict and judgment. I agree with my associates that the trial court should have required the county attorney to testify when called upon by the defendant. I also agree with them that the court should have permitted the two witnesses, Captain Aller and his son, to testify in rebuttal.